Vanguard Balanced Index Fund Vanguard FTSE All-World ex-US Small-Cap Index Fund Vanguard FTSE Social Index Fund Vanguard Global ex-U.S. Real Estate Index Fund Vanguard Inflation-Protected Securities Fund Vanguard Market Neutral Fund Vanguard Mega Cap 300 Index Funds Vanguard REIT Index Fund Vanguard Russell 1000 Stock Index Funds Vanguard Russell 2000 Stock Index Funds Vanguard Russell 3000 Stock Index Fund Vanguard S&P 500 Value and Growth Index Funds Vanguard S&P Mid-Cap 400 Index Funds Vanguard S&P Small-Cap 600 Index Funds Vanguard Sector Bond Index Funds Vanguard Tax-Managed Funds ® Vanguard Total World Stock Index Fund Vanguard U.S. Stock Index Large-Capitalization Funds Supplement to the Prospectuses for Institutional Shares Prospectus Text Changes The text under the heading Account Minimums for Institutional Shares in the Purchasing Shares section is replaced with the following: To open and maintain an account. $5 million. Certain Vanguard institutional clients may meet the minimum investment amount by aggregating up to three separate accounts within the same Fund. This aggregation policy does not apply to clients receiving special administrative (over, please) services from Vanguard or to omnibus accounts maintained by financial intermediaries. Vanguard may charge additional recordkeeping fees for institutional clients whose accounts are recordkept by Vanguard. Please contact your Vanguard representative to determine whether additional recordkeeping fees apply to your account. Add to an existing account. Generally $100 (other than by Automatic Investment Plan, which has no established minimum). © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI MIN1 052012
